 

Exhibit 10.1

 

RED HAT, INC.

 

Red Hat, Inc. 2004 Long-Term Incentive Plan

 

Director Deferred Stock Unit Agreement (With Vesting)

Cover Sheet

 

Red Hat, Inc., a Delaware corporation, hereby grants as of the date below (the
“Grant Date”) to the person named below (the “Director” or “Participant”) and
the Director hereby accepts, the number of deferred stock units (the “Deferred
Stock Units”) listed below with respect to the Company’s common stock, $.0001
par value per share with a vesting start date (the “Vesting Start Date”) listed
below, such grant to be on the terms and conditions specified in the Red Hat,
Inc. 2004 Long-Term Incentive Plan and in the attached Exhibit A.

 

Director Name:  

**

Grant Date:  

**

Vesting Start Date:  

**

Number of Deferred Stock Units:  

**

Elected Payment Date:         Per prior-year election form. Note: Payment will
be made, in any event, upon termination of service as a director or upon certain
other events, as set forth in the Agreement.

 

IN WITNESS WHEREOF, the Company and the Director have caused this instrument to
be executed as of the Grant Date set forth above.

 

       

RED HAT, INC.

(Director Signature)

     

1801 Varsity Drive

       

Raleigh, North Carolina 27606

       

By:

   

(Street Address)

     

Name:

           

Title:

                 

(City/State/Zip Code)

           

 

PLEASE RETURN ONE SIGNED COVER SHEET

TO EMILY DEL TORO/ LEGAL DEPT.

CENTENNIAL CAMPUS

 

FAX NUMBER (919) 754-3715

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

RED HAT, INC.

 

Red Hat, Inc. 2004 Long-Term Incentive Plan

 

Director Deferred Stock Unit Agreement (With Vesting)

Terms and Conditions

 

1. Grant under Red Hat, Inc. 2004 Long-Term Incentive Plan. The Deferred Stock
Units are granted pursuant to and is subject to and governed by the Company’s
2004 Long-Term Incentive Plan (the “Plan”) and, unless the context otherwise
requires, terms used herein shall have the same meaning as in the Plan or shall
be defined as on the cover sheet attached hereto. Determinations made in
connection with these Deferred Stock Units pursuant to the Plan shall be
governed by the Plan as it exists on the Grant Date.

 

2. Deferred Stock Unit Account. The Company shall credit to a bookkeeping
account (the “Account”) maintained by the Company for the Participant’s benefit
the Deferred Stock Units, each of which shall be deemed to be the equivalent of
one Share.

 

Whenever any cash dividends are declared on the Shares, on the date such
dividend is paid, the Company will credit to the Account of the Participant a
number of additional Deferred Stock Units equal to the result of dividing (i)
the product of the total number of Deferred Stock Units credited to the
Participant’s Account on the record date for such dividend and the per share
amount of such dividend by (ii) the Fair Market Value of one Share, on the date
such dividend is paid by the Company to the holders of Shares. The additional
Deferred Stock Units shall be or become vested to the same extent as the
Deferred Stock Units that resulted in the crediting of such additional Deferred
Stock Units.

 

3. Vesting. All of the Deferred Stock Units shall initially be unvested. For so
long as the Participant maintains a continuous service to the Company or its
Subsidiaries or Affiliates as a director, the Deferred Stock Units shall become
vested according to the schedule set forth below:

 

Vesting Date

--------------------------------------------------------------------------------

 

Number of Units

--------------------------------------------------------------------------------

On the first anniversary of the Vesting Start Date (the “Anniversary Date”)  
331/3% of the Units On the last day of each subsequent three-month period
following the Anniversary Date   81/3% of the Units

 

-1-



--------------------------------------------------------------------------------

4. Termination of Service. Except as provided in Appendix A, if the
Participant’s service as a director ceases for any reason, the Deferred Stock
Units that were not vested on the date of such cessation of service will be
forfeited.

 

5. Payment of the Account. The Company shall make a payment to the Participant
in cash or in Shares as provided in Section 6 with respect to the number of
vested Deferred Stock Units then credited to the Participant’s Account on the
date previously elected by the Director in accordance with Section 409A of the
Code, or if earlier, the Director’s death, disability (as defined in Section
409A of the Code), cessation of service as a director, or upon a Change in
Control (as defined in Appendix A) (the “Payment Date”).

 

6. Form of Payment. Payments pursuant to Section 5 shall be made at the
Company’s election (i) in a lump sum in cash equal to the product of (A) the
total number of vested Deferred Stock Units credited to the Participant’s
Account on the Payment Date and (B) the Fair Market Value of one Share on the
business day prior to the Payment Date, or (ii) in Shares equal to the number of
vested Deferred Stock Units in the Participant’s Account on the Payment Date.
Such payment shall be made as soon as practicable after the Payment Date.

 

7. Beneficiary. In the event of the Participant’s death prior to payment of the
vested Deferred Stock Units credited to the Participant’s Account, payment shall
be made to the last beneficiary designated in writing that is received by the
Company prior to the Participant’s death or, if no designated beneficiary
survives the Participant, such payment shall be made to the Participant’s
estate.

 

8. Source of Payments. The Participant’s right to receive payment under this
Agreement shall be an unfunded entitlement and shall be an unsecured claim
against the general assets of the Company. The Participant has only the status
of a general unsecured creditor hereunder, and this Agreement constitutes only a
promise by the Company to pay the value of the Account on any required payment
date.

 

9. Nontransferability. This Agreement shall not be assignable or transferable by
the Participant (otherwise than by will or the laws of descent and distribution)
or by the Company (other than to successors of the Company) and no amounts
deferred under this Agreement, or any rights therein, shall be subject in any
manner to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, levy, lien, attachment, garnishment, debt or other charge or
disposition of any kind.

 

10. Adjustments for Capital Changes. The Plan contains provisions covering the
treatment of Deferred Stock Units in a number of contingencies such as stock
split and mergers. Provisions in the Plan for such adjustments are hereby made
applicable hereunder and are incorporated herein by reference.

 

11. Change in Control. Provisions regarding a Change in Control are set forth on
Appendix A.

 

12. Lock-up Agreement. The Participant agrees that in the event that the Company
effects an underwritten public offering of Shares registered under the
Securities Act of 1933, as amended, the Shares payable hereunder may not be
sold, offered for sale or otherwise

 

-2-



--------------------------------------------------------------------------------

disposed of, directly or indirectly, without the prior written consent of the
managing underwriter(s) of the offering, for such period of time after the
execution of an underwriting agreement in connection with such offering that all
of the Company’s then directors and executive officers agree to be similarly
bound.

 

13. Provision of Documentation to Participant. By executing this Agreement the
Participant acknowledges receipt of a copy of this Agreement (including the
cover sheet) and a copy of the Plan.

 

14. Miscellaneous.

 

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by registered or certified mail postage prepaid, return receipt
requested, if to the Director, to the address set forth on the cover sheet or at
the most recent address shown on the Company’s records, and if to the Company,
to the Company’s principal office, attention of the Corporate Secretary.

 

(b) Entire Agreement; Modification. This Agreement (including the cover sheet)
and the Plan constitutes the entire agreement between the parties relative to
the subject matter hereof, and supersedes all proposals, written or oral, and
all other communications between the parties relating to the subject matter of
this Agreement. This Agreement may be modified, amended or rescinded only by a
written agreement executed by both parties, except that if the Committee
determines that the award terms could result in adverse tax consequences to the
Director, the Committee may amend this Agreement without the consent of the
Director in order to minimize or eliminate such tax treatment.

 

(c) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, distributees, executors and administrators of
the Participant and the successors and assigns of the Company.

 

(e) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflict of laws.

 

-3-



--------------------------------------------------------------------------------

 

APPENDIX A

 

In the event the Participant has continuously served as a director through a
Change in Control event, all of the Deferred Stock Units shall become vested and
shall be paid in accordance with Sections 5 and 6.

 

For purposes of this Agreement:

 

“Change in Control” means the occurrence of any one of the following events:

 

(i) individuals who, on the Grant Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(ii) any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (E) by any person of Voting Securities from the Company, if
a majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 35% or more of Company Voting Securities by such person;

 

(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 40% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business

 



--------------------------------------------------------------------------------

Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least half of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

 

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

 

(v) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 